UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-2122


CHARLES E. SIMMS,

                       Plaintiff - Appellant,

          v.

THOMAS DAME,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-02420-AW)


Submitted:   February 16, 2012             Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Simms, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles     Simms    appeals      the   district      court’s    order

denying   relief   on   his     42   U.S.C.   § 1983     (2006)    complaint    and

denying his motion for appointment of counsel.                 We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                     Simms v. Dame,

No. 8:11-cv-02420-AW (D. Md. Sept. 16, 2011).                     We deny Simms’

motion    for   appointment     of    counsel.      We    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                        2